Citation Nr: 0117245	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned service-connected varicose veins of the 
left leg.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned service-connected varicose veins of the 
right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

While the veteran was examined by VA in December 2000, the 
clinical findings were not responsive to the rating criteria 
for varicose veins.  In this regard, the Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in 
the relevant diagnostic code or codes.  It is not permitted 
to discuss factors outside the scope of the rating criteria, 
nor is it permitted to speculate on the presence or absence 
of the criteria on the basis of incomplete information.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Consequently, 
a new VA vascular examination responsive to the appropriate 
rating criteria is necessary in order to adjudicate the 
veteran's claims.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In addition, the claims file was not made available to the 
examiner for review.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2000).  See also Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991); Wilson (Lawrence) v. Derwinski, 2 Vet. App. 
16, 21 (1991); Parker v. Derwinski, 1 Vet. App. 522, 526 
(1991); Moore (Howard) v. Derwinski, 1 Vet. App. 401, 405 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); and 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Additionally, it should be noted that during the pendency of 
this appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the increased rating issues under the new act.  
It thus would be potentially prejudicial to the veteran were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Lastly, the Board stresses that while the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
varicose veins since August 1999.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  

3.  The veteran should be afforded a VA 
vascular examination by a physician to 
determine the current severity of his 
service-connected varicose veins.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate for the record that he or she 
reviewed the claims file.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  It would be helpful if the 
examiner preface each response with the 
Roman numeral of the question posed.  For 
each leg, the examiner should indicate 
whether the veteran has:  

I.  Intermittent edema of an 
extremity or aching and fatigue in 
the leg after prolonged standing or 
walking, with symptoms relieved by 
elevation of the extremity or 
compression hosiery.  

II.  Persistent edema, incompletely 
relieved by elevation of the 
extremity, with or without beginning 
stasis pigmentation or eczema.  

III.  Persistent edema and stasis 
pigmentation or eczema with or 
without intermittent ulceration.  

IV.  Persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema.  

V.  Persistent ulceration; or 
massive board-like edema with 
constant pain at rest attributable 
to the effects of varicose veins.  

If there are any co-existing leg 
conditions unrelated to varicose veins, 
the complaints and findings referable 
thereto should be dissociated from the 
service-connected disabilities, if 
feasible.  The examiner should be advised 
that all questions must be answered, to 
the extent feasible so that the Board may 
rate the veteran's varicose veins in 
accordance with the specified criteria.  
However, the examiner must not assign a 
rating to the veteran's disabilities.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The findings should be type or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all findings 
necessary to rate the veteran's service-
connected disabilities, and whether he or 
she has responded to all questions posed.  
In addition, the RO should assure that 
the provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims based on all 
the evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, consideration should 
be given to the application of 38 C.F.R. 
§ 3.655, and the letter(s) notifying him 
of the date and place of any examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


